DETAILED ACTION
Status of the Application
Claims 1, 3, 4, 6-8, 11, 15-21 and 23-26 are pending in the instant application.  Claims 1, 4 and 6-8 are currently amended.  Claim 25 has been withdrawn.  Claims 2, 5, 9, 10, 12-14 and 22 have been cancelled.  New claims have been added.  
This is a Final Rejection Necessitated by Amendment.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites “about 5.0 g/m2” and “about 3.0 g/m2”.  The data provided in the Table 1 is at 5.0 g/m2 and 3.0 g/m2.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6, 7, 11, 20, 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (WO 2010058240) (a raw machine translation).
Regarding claims 1, 3, 7 and 11, Kumar et al. teaches a battery separator for reducing rates of water loss in lead acid batteries (Title) comprising:
a porous membrane (porous polyethylene separator; para. bridging pages 3 and 4; corresponds to claim 3); and 
at least one surfactant at a coating density of greater than 0.1 g/m2 {page 3, 3rd para.; because the claimed range of about 5.0 g/m2 to 10.0 g/m2 or the claimed density of about 5.0 g/m2 (corresponds to claim 7) and the prior art range of greater than 0.1 g/m2 overlap at one point overlap, the claimed range, about 5.0 g/m2 to 10.0 g/m2 or at least 5.0 g/m2, is obvious; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).}, 
wherein said at least one surfactant is present as a coating or layer on the porous membrane (page 3, 3rd para.).  
Kumar et al. teaches a metal salt (zinc sulphate heptahydrate; zinc sulphate heptahydrate is a ZnSO4 salt) in an electrolyte at a density in the range of 0.5 to 1.1 g/l (g/m3) (page 8, 6th para.).  Kumar et al. is silent regarding a porous membrane including at least one metal salt at a coating density of 2.0 g/m2 to 7.5 g/m2, and the metal salt is present at a density of about 3.0 g/m2 (corresponds to claim 11).  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the porous membrane of the battery separator of Kumar et al. by incorporating the metal salt onto the porous membrane of the separator instead of in the battery electrolyte because there are limited number of locations within the battery to incorporate the metal salt, i.e. in the electrolyte, in an electrode or on the porous membrane of the separator.  [T]he common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).  Because the metal salt is being incorporating onto the surface of the porous membrane, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of metal salt per unit area of the separator such that the metal salt is at a density of at least about 3.0 g/m2 or present at a density of 3.0 g/m2 when either of the claimed surface densities are sufficient to decrease the float current during constant voltage overcharge and results in lower water losses (page 8, 6th para.).  One of ordinary skill in the art can appreciate that the density of the metal salt in the porous membrane of the separator is factor of the amount of the metal salt present in the porous membrane of the battery separator.  Because the properties of the separator depend upon the density of the battery separator and because the amount of salt is a property of the separator that impacts the electrochemical properties of the battery, the density of the metal salt in the porous membrane of the battery separator is a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Kumar et al. teaches a coating of the at least one metal salt (to form a metal salt coating) onto the at least one surfactant coating following the coating of the at least one surfactant on the surface of the porous membrane {page 3, 3rd para. teaches that the treated separator (at least one surfactant coated on the surface of the polymer membrane) is located between the anode and the cathode; page 8, last full para. teaches that the metal salt can be added into the metal electrolyte, applied on the electrode or added to the active material paste for the electrodes; One of ordinary skill in the art can appreciate that the metal salt being applied on the electrode corresponds to coating of the at least one metal salt onto the electrode.  One of ordinary skill in the art can also appreciate that once the battery is assembled (following the coating of the at least one surfactant onto the surface of the polymer layer), the metal salt touches or abuts the at least one surfactant coated on the surface of the porous membrane.  This results in the at least one metal salt being coated/layered/existing as a film on the at least one surfactant that is coated on to a surface of the porous membrane.}.  To further explain under KSR, in lieu of depositing the metal salt on the electrode as taught by Kumar et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to deposit/coat the metal salt directly on the at least one surfactant that is coated on to the surface of the porous membrane, i.e. the separator, when doing so provides low water loss in the battery (Kumar et al., Title; Field of the Invention).  The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc.,550 U.S. __,__, 82 USPQ2d 1385, 1395 — 97 (2007) (see MPEP § 2143, E.).}.
The recitations "for reducing floating charges, reducing water electrolysis, and/or reducing rates of water loss” are functional language and impart intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).  The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 4, modified Kumar et al. teaches a battery separator wherein the porous membrane comprises polyethylene (Kumar et al., para. bridging pages 3 and 4).
Regarding claim 6, modified Kumar et al. teaches a battery separator wherein the at least one surfactant comprises a non-ionic surfactant (Kumar et al., page 3, 2nd and 3rd paras.).
Regarding claim 20, modified Kumar et al. teaches a separator wherein the porous membrane is in a shape of a piece (page 3, 3rd para.; the separator is located between the negative electrode and the positive electrode of the battery; one of ordinary skill in the art can appreciate that the porous membrane of the separator comprises a layer or a piece).  
Regarding claim 21, because claim 20 is written in the alternative, no separate rejection is necessary for claim 21.  
Regarding claim 23, modified Kumar et al. teaches a lead acid battery comprising the separator of claim 1 (Kumar et al., page 5, 5th para.).  
Regarding claim 24, modified Kumar et al. teaches a lead acid battery characterized by reduced water loss (Title); wherein the battery comprises the separator of claim 1 (See, the rejection of claim 1 above).  
The recitations "characterized by lower float current, reduced water loss, reduced failure rate; or reduced increased internal resistance” are functional language and impart intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. as applied to claim 1 above, and further in view of Moriyama et al. (US 2009/0258300).
Regarding claim 8, modified Kumar et al. is silent regarding a separator wherein the at least one metal salt further comprises a bismuth salt.  However, Moyiyama et al. teaches that it is known in the art for a separator to include a metal salt further comprising a bismuth salt (para. [0075]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal salt of modified Kumar et al. by incorporating a bismuth salt as taught by Moriyama et al. in order to improve the thermal stability of the porous membrane of the battery separator (Moriyama et al., para. [0072]).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. as applied to claim 1 above, and further in view of Whear et al. (US 2012/0070713).
Regarding claim 15, modified Kumar et al. is silent regarding a separator wherein said porous membrane has a backweb and ribs on at least one side thereof.  However, Whear et al. teaches that it is known in the art to have a separator having wherein said porous membrane has a backweb and ribs on at least one side thereof (para. [0230]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the porous membrane of the separator of modified Kumar et al. by incorporating a backweb and ribs on at least one side thereof as taught by Whear et al. in order to reduce the mass of the separator and the thickness of the separator while maintaining productivity properties such as rigidity as well as protecting the sheet from abrasion and oxidation rips and tears during the life of the battery (Whear et al., para. [0230]). 

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. as applied to claim 1 above, and further in view of Zucker (US 2003/0054232).
Regarding claims 16 and 17, modified Kumar et al. is silent regarding the separator further comprising a fibrous layer and the fibrous layer comprising glass fibers.  However, Zucker teaches that it is known in the art for a separator in a lead acid battery to further comprise a fibrous layer that is present on at least one side of the porous membrane (para. [0033]) and wherein the fibrous layer comprises glass fibers (para. [0027]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the separator of modified Kumar et al. by incorporating a fibrous layer that is present on at least one side of the porous membrane and wherein the fibrous layer comprises glass fibers as taught by Zucker thereby increasing internal surface, improving the tensile strength and decreasing the pore diameter, while facilitating battery tilling (Zucker, para. [0027]).  
Regarding claim 18, modified Kumar et al. is silent regarding a separator wherein the fibrous layer is present on both sides of the porous membrane.  However, Zucker teaches that it is known in the art for two or more adjacent fibrous layers to be used (para. [0033]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fibrous layer of the separator of modified Kumar et al. by substituting two fibrous layers on the porous membrane as taught by Zucker since it has been held that constructing a formerly integral structure into various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 (MPEP 2144.04 (V-C)).  Regarding the fibrous layer being present on both sides of the porous membrane, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the fibrous layer of the separator of modified Kumar et al. by moving one of the two fibrous layers to an opposite side of the porous membrane so that there is a fibrous layer present on both sides of the porous membrane when doing so improves increasing internal surface, improves the tensile strength and decreases the pore diameter, while facilitating battery tilling (Zucker, para. [0027]).  The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Regarding claim 19, modified Kumar et al. is silent regarding a separator wherein the fibrous layer is 0.3-1.25 mm thick.  However, Zucker et al. teaches that it is known in the art for the separator to have a fibrous layer that is 0.2 to 3.6 mm thick (para. [0033]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of modified Kumar et al. by incorporating a separator that has a fibrous layer that is 0.2 to 3.6 mm thick as taught by Zucker et al. when the claimed thickness contributes to the desired total thickness of the separator {Zucker et al., para. [0033]; The prior art, 0.2 to 3.6 mm, encompasses the claimed range, 0.3-1.25 mm; therefore, the claimed range is obvious.  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08.}.

Response to Arguments
Applicant's arguments filed May 17, 2022 have been fully considered but they are not persuasive. 
Applicant argues: As an initial matter, Applicant draws the Examiner's attention to the “Background” section of Applicant’s specification, which discusses Kumar…Thus, the Applicant's own application explains why adding a metal salt to the electrolyte, as is done in Kumar, is inferior to the claimed subject matter where a metal salt coating is part of the separator and is present at a coating density of about 3.0 g/m2.  This establishes at least the criticality of the location of the metal salt is claimed…That is, despite the evidence presented by the Applicant, the Office has ad hoc decided what extra evidence “would be helpful.” What is required is that Applicant show results within the claimed range, which Applicant has done.  Applicant admits that it has not presented the randomly requested additional evidence.  However, to that extent, Applicant would point out that the “lack of objective evidence of nonobviousness does not weigh in favor of obviousness. Miles Labs. Inc. v. Shandon Inc., 997 F.2d 870, 878, 27 USPQ2d 1123, 1129 (Fed. Cir. 1993), cert. denied,127 L. Ed. 232 (1994).” MPEP 716.01(a).  Further, to the extent the location and concentration of ZnSO4. are concerned, Applicants have presented the requisite evidence and the Office has effectively ignored such evidence by requiring evidence outside the claimed range.  In fact, Applicant has presented evidence improperly requested by the Office.  Example Battery A illustrates an example where the concentrations of both a commercially available surfactant coating and a coating of ZnSO4, are both at 0 g/m2.  Example Battery B illustrates an example wherein the concentration of ZnSO4 is 0 g/m2.  Example Battery D illustrates an example wherein the total concentration of surfactant is 10 g/m2 (combined two different surfactants for a total concentration).  That is, the Office has not in fact considered all of the data presented by the Applicant.
The Examiner respectfully disagrees that the data provided has not been considered by the Examiner.  It is the Office’s position that whether at 21 days, 42 days, 63 days or 84 days, Battery C illustrates the least amount of water loss (g).  Battery E illustrates the next smallest amount of water loss (g).  The data provided shows criticality at one point for each coating density, i.e. for a surfactant coating with a density of 5.0 g/m2 and for a metal salt with a coating density of 3.0 g/m2.  The claims are not commensurate in scope for the rest of the recited density ranges.  
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). MPEP 716.02(d).
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  MPEP 716.02(d).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724